        Case 3:19-cv-05639-WHA Document 165 Filed 11/25/20 Page 1 of 17



 1   WILMER CUTLER PICKERING
       HALE AND DORR LLP
 2   SONAL N. MEHTA (SBN 222086)
     Sonal.Mehta@wilmerhale.com
 3   2600 El Camino Real, Suite 400
     Palo Alto, California 94306
 4   Telephone:     (650) 858-6000
     Facsimile:     (650) 858-6100
 5
     OMAR A. KHAN (pro hac vice)
 6   Omar.Khan@wilmerhale.com
     7 World Trade Center
 7   250 Greenwich Street
     New York, New York 10007
 8   Telephone:    (212) 230-8800
     Facsimile:   (212) 230 8888
 9
     JOSEPH TAYLOR GOOCH (SBN 294282)
10   Taylor.Gooch@wilmerhale.com
     JOSHUA D. FURMAN (SBN 312641)
11   Josh.Furman@wilmerhale.com
     1 Front Street, Suite 3500
12   San Francisco, California 94111
     Telephone:      (628) 235-1000
13   Facsimile:      (628) 235-1001

14   Attorneys for Defendant
     IONpath, Inc.
15

16                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
17                                  SAN FRANCISCO DIVISION

18

19   FLUIDIGM CORPORATION, A DELAWARE           Case No. 3:19-cv-05639-WHA
     CORPORATION; AND FLUIDIGM CANADA
20   INC., A FOREIGN CORPORATION,               DEFENDANT IONPATH, INC.’S
                                  Plaintiffs,   NOTICE OF MOTION AND MOTION
21                                              TO PRECLUDE AND/OR STRIKE AND
           v.                                   FOR SANCTIONS FOR VIOLATION
22
     IONPATH, INC., A DELAWARE                  OF ADR RULE 7-4; MEMORANDUM
     CORPORATION,                               OF POINTS AND AUTHORITIES
23
                                  Defendant.
24                                              Date:    January 7, 2021
                                                Time:    8:00 a.m.
25                                              Ctrm.:   12
                                                Judge:   Hon. William Alsup
26

27

28
     Case No. 3:19-cv-05639-WHA                 DEFENDANT’S MOTION TO PRECLUDE AND/OR
                                                         STRIKE AND FOR SANCTIONS FOR
                                                              VIOLATION OF ADR RULE 7-4
            Case 3:19-cv-05639-WHA Document 165 Filed 11/25/20 Page 2 of 17



 1                                                       TABLE OF CONTENTS
 2

 3
     I.       INTRODUCTION ....................................................................................................... - 1 -
 4
     II.      FACTUAL BACKGROUND ...................................................................................... - 3 -
 5
              A.        For Months, Fluidigm’s Infringement Contentions Did Not Contain
 6                      Numerous Alternative Infringement Theories. ................................................ - 3 -

 7            B.        IonPath Disclosed Its Confidential Settlement Statement To Fluidigm As Part
                        Of A Court-Ordered Settlement Process.......................................................... - 5 -
 8
              C.        Dr. Hieftje Relied On IONpath’s Settlement Statement In Forming His
 9                      Opinions—Opinions That Included New Infringement Theories Never
                        Previously Disclosed. ....................................................................................... - 6 -
10
              D.        The Court Ruled On Fluidigm’s Untimely And Undisclosed Theories, But
11                      Neither The Court Nor IONPath Had The Benefit Of Dr. Hieftje’s
                        Deposition. ....................................................................................................... - 7 -
12
              E.        At His Deposition, Dr. Hieftje Admitted That He “Reviewed and Relied
13                      Upon” IONpath’s Statement In Forming His Opinions................................... - 8 -

14   III.     ARGUMENT ............................................................................................................... - 8 -

15            A.        Fluidigm Violated ADR Local Rule 7-4. ......................................................... - 8 -

16            B.        The Court Should Order Relief To Address Fluidigm’s Rules Violation. ...... - 9 -

17   IV.      CONCLUSION .......................................................................................................... - 12 -

18

19

20

21

22

23

24

25

26

27

28
      Case No. 3:19-cv-05639-WHA                                          -i-            DEFENDANT’S MOTION TO PRECLUDE
                                                                                         AND/OR STRIKE AND FOR SANCTIONS
                                                                                             FOR VIOLATION OF ADR RULE 7-4
           Case 3:19-cv-05639-WHA Document 165 Filed 11/25/20 Page 3 of 17



 1                                                       TABLE OF AUTHORITIES
                                                                                                                                               Page(s)
 2
     Cases
 3
     Atchison, Topeka & Sante Fe Ry. Co. v. Hercules, Inc.,
 4     146 F.3d 1071 (9th Cir. 1998) ........................................................................................................ 10

 5   Chambers v. Nasco, Inc.,
       501 U.S. 32 (1991) .......................................................................................................................... 10
 6
     Hendrix v. Aranas,
 7     788 F. App’x 487 (9th Cir. 2019) ................................................................................................... 10

 8   In re Student Finance Corp.,
        Civ. A. No. 4-1551, 5-165-JJF, 2007 WL 4643881 (D. Del. May 25, 2007) ......................... 3, 9, 11
 9
     Irwin Seating Co. v. IBM Corp.,
10     2007 WL 518866 (W.D. Mich. 2007)............................................................................................... 3

11   Irwin Seating Co. v. IBM Corp.,
       No. 1:04-CV-568, 2006 WL 3446584 (W.D. Mich. Nov. 29, 2006) ......................................... 3, 10
12
     Jones v. Metro. Life Ins. Co.,
13     No. C-08-03971-JW DMR, 2010 WL 4055928 (N.D. Cal. Oct. 15, 2010)...................................... 8

14   Roadway Express, Inc. v. Piper,
       447 U.S. 752 (1980) ........................................................................................................................ 10
15
     Simonelli v. Univ. of Cal. at Berkeley,
16     338 F. App’x 673 (9th Cir. 2009) ..................................................................................................... 8

17   Simonelli v. Univ. of California-Berkeley,
       No. C 02-1107 JL, 2008 WL 11428249 (N.D. Cal. Feb. 14, 2008) ................................................. 8
18
     Tokerud v. Pac. Gas & Elec. Co.,
19     25 F. App’x 584 (9th Cir. 2001) ................................................................................................. 3, 12

20   Rules

21   ADR L.R. 7-4........................................................................................................................................ 9

22   Fed. R. Civ. P. 16 ................................................................................................................................ 10

23   Local Rule 1-4..................................................................................................................................... 10

24

25

26

27

28
      Case No. 3:19-cv-05639-WHA                                            - ii -          DEFENDANT’S MOTION TO PRECLUDE
                                                                                            AND/OR STRIKE AND FOR SANCTIONS
                                                                                                FOR VIOLATION OF ADR RULE 7-4
          Case 3:19-cv-05639-WHA Document 165 Filed 11/25/20 Page 4 of 17




 1                                 NOTICE OF MOTION AND MOTION

 2          PLEASE TAKE NOTICE that on January 7, 2021 at 8:00 a.m., or as soon thereafter as the

 3   matter may be heard, in Courtroom 12 of the United States District Court for the Northern District of

 4   California, located at 450 Golden Gate Avenue, San Francisco, California 94102, before the Honorable

 5   Judge Alsup, Defendant IONpath, Inc. (“IONpath”) will, and hereby does, bring this Motion to

 6   Preclude And/Or Strike and for Sanctions For Violation Of ADR Rule 7-4.

 7          By and through this motion, IONpath seeks an order: (1) precluding Plaintiffs Fluidigm

 8   Corporation and Fluidigm Canada Inc. (“Fluidigm”) from relying on Dr. Hieftje’s testimony or

 9   opinions in any way in this case, or, at a minimum, precluding and/or striking relevant portions of the

10   Amended Expert Report of Dr. Hieftje (August 31, 2020); (2) striking the corresponding portions of

11   Fluidigm’s Second Amended Disclosure of Asserted Claims and Infringement Contentions under

12   Patent L.R. 3-1 (August 31, 2020); and (3) granting such other monetary and non-monetary sanctions

13   as the Court deems appropriate. This motion is based on this Notice of Motion and Motion, the

14   accompanying Memorandum of Points and Authorities, Declaration of Joseph Taylor Gooch and such

15   further evidence and argument as may be submitted prior to or at the hearing before this Court.

16                           MEMORANDUM OF POINTS AND AUTHORITIES

17   I.     INTRODUCTION

18          The ADR Local Rules mandate that confidential settlement conference statements shall not be
19   “[u]sed for any purpose, including impeachment, in any pending or future proceeding in this Court.”
20   ADR L.R. 7-4. And yet, Fluidigm did just that. After receiving IONpath’s Exchanged Settlement
21   Statement (“IONpath Statement”) in advance of a settlement conference before Magistrate Judge
22   Beeler, Fluidigm provided IONpath’s statement to its technical expert, Dr. Hieftje. Dr. Hieftje then
23   not only cited it in his expert reports, but also reviewed it “in detail” and affirmatively relied upon it
24   in forming his expert opinions in this case. Dr. Hieftje testified under oath:
25          Q. And then you see the next bullet is [as read]: “Defendant IONpath’s Exchanged
            Settlement Statement, dated May 19, 2020.” Is that something that you reviewed and
26          relied upon in forming your opinions in this case?
27          A. Yes, it is.

28
                                                       -1-
      Case No. 3:19-cv-05639-WHA                             DEFENDANT’S MOTION TO PRECLUDE AND/OR
                                                                      STRIKE AND FOR SANCTIONS FOR
                                                                           VIOLATION OF ADR RULE 7-4
          Case 3:19-cv-05639-WHA Document 165 Filed 11/25/20 Page 5 of 17




 1   Declaration of Joseph Taylor Gooch in Support of Motion Strike Based On Violation Of ADR Rule

 2   7-4 (“Gooch Decl.”), Ex. 1 [11/11/20 Hieftje Dep.] at 34:25-35:7. 1

 3           This was no accident. Just this year, Fluidigm and its counsel filed a certification with this

 4   Court acknowledging that they had read the ADR Handbook. Dkt. No. 41; see also ADR Handbook

 5   at 10 (outlining confidentiality of settlement conferences and directly citing ADR Local Rule 7-4.)

 6   Yet, based on the disclosure and discovery chronology in this case, it appears that Dr. Hieftje relied

 7   on IONpath’s Statement at least for purposes of formulating a portion of his infringement positions.

 8   Because Fluidigm did not serve any interrogatories or requests for admission in this case until June

 9   30, 2020, IONpath’s interrogatory responses relating to its non-infringement contentions were not

10   even initially due until after Dr. Hieftje’s opening, burden-of-proof report on infringement was

11   served. And because Fluidigm did not even ask for deposition dates of any witness until July 24,

12   2020 (one business day before Dr. Hieftje’s opening report was due), Fluidigm had no factual

13   testimony from IONpath that would shed light on the likely infringement disputes. That meant that

14   the only source of information about IONpath’s non-infringement contentions in this case was

15   IONpath’s Statement. After Dr. Hieftje reviewed and relied on IONpath’s Statement, Fluidigm’s

16   theories shifted—for the first time in Dr. Hieftje’s opening expert report, Fluidigm offered multiple

17   new DOE theories and new means-plus-function infringement contentions. Although the Court

18   permitted Fluidigm to add those new and untimely theories into the case over IONpath’s objection,

19   Dkt. No. 128 [Order] (finding adequate time in revised schedule for further discovery), Dr. Hieftje’s

20   improper reliance on IONpath’s Statement was only recently revealed at his deposition.

21            At this point, the proverbial bell cannot be unrung. The full extent of Dr. Hieftje’s wrongful

22   use of the settlement materials and resulting prejudice to IONpath is unquantifiable. But, IONpath

23   asks this Court to grant relief that mitigates the harm done to IONpath and prevents Fluidigm from

24   being able to improperly rely on an expert to whom it chose to provide confidential settlement

25   conference materials that it certified would not be used for any purpose in this case. IONpath

26   respectfully requests an order: (1) precluding Fluidigm’s reliance on Dr. Hieftje’ testimony or

27
     1
         Emphasis added and internal citations omitted throughout, unless otherwise noted.
28
                                                       -2-
     Case No. 3:19-cv-05639-WHA                              DEFENDANT’S MOTION TO PRECLUDE AND/OR
                                                                      STRIKE AND FOR SANCTIONS FOR
                                                                           VIOLATION OF ADR RULE 7-4
           Case 3:19-cv-05639-WHA Document 165 Filed 11/25/20 Page 6 of 17




 1   opinions in any way in this matter, or, at a minimum in the alternative, precluding and/or striking

 2   those opinions that were added for the first time in Dr. Hieftje’s report, after he reviewed and relied

 3   upon IONpath’s Statement;2 (2) striking Fluidigm’s Second Amended Infringement Contentions

 4   and limiting Fluidigm to its First Amended Infringement Contentions; and (3) such other monetary

 5   or non-monetary relief or sanctions as the Court deems proper. See, e.g., In re Student Finance

 6   Corp., Civ. A. No. 4-1551, 5-165-JJF, 2007 WL 4643881 (D. Del. May 25, 2007) (striking reports

 7   of three testifying experts because they received confidential mediation statements); Irwin Seating

 8   Co. v. IBM Corp., No. 1:04-CV-568, 2006 WL 3446584, at *4 (W.D. Mich. Nov. 29, 2006), order

 9   aff’d, 2007 WL 518866 (W.D. Mich. 2007) (striking expert witnesses and awarding costs and

10   attorney’s fees where party violated mediation confidentiality by showing trial experts confidential

11   mediation statements and exhibits obtained from the adverse party during mediation); see also

12   Tokerud v. Pac. Gas & Elec. Co., 25 F. App’x 584, 586 (9th Cir. 2001) (district court should address

13   the issue of monetary sanctions based on defendants’ disclosure of mediation documents to their

14   experts).

15   II.     FACTUAL BACKGROUND

16           A.     For Months, Fluidigm’s Infringement Contentions Did Not Contain Numerous
                    Alternative Infringement Theories.
17

18            The Court is already familiar with the relevant history regarding Fluidigm’s infringement

19   contentions. Dkt. No. 114 at 4-8; Dkt. No. 128.

20            To recap, Fluidigm served its original infringement contentions on February 6, 2020. In its

21   cover pleading, Fluidigm contended only “[i]n the alternative, to the extent a limitation of the above-

22   listed claims is found not to be literally present in an Accused Products, Fluidigm contends that any

23   differences are insubstantial and/or the Accused Products perform substantially the same function,

24   in substantially the same way, to obtain substantially the same result as the above-listed elements

25   and limitations in each of the Asserted Claims and, therefore, each and every limitation of the claims

26

27   2
      Paragraphs 69, 82, 125, 137, 158-179, and 195-202 of Dr. Hieftje’s report in full, and the portions
     of Paragraphs 70, 126, 138, 149, 153, 194, 204 of Dr. Hieftje’s report that relate to DOE.
28
                                                       -3-
     Case No. 3:19-cv-05639-WHA                              DEFENDANT’S MOTION TO PRECLUDE AND/OR
                                                                      STRIKE AND FOR SANCTIONS FOR
                                                                           VIOLATION OF ADR RULE 7-4
        Case 3:19-cv-05639-WHA Document 165 Filed 11/25/20 Page 7 of 17




 1   is present in the Accused Products and infringed under the doctrine of equivalents,” and reserved

 2   the right to supplement or amend it contentions. See Dkt. No. 114-3 [Fluidigm’s Disclosure Of

 3   Asserted Claims And Infringement Contentions] at 16. In each of its attached claim charts, Fluidigm

 4   included only a single sentence in a footnote stating: “[a]dditionally, to the extent IONpath alleges

 5   that any limitation of an asserted claim is not present literally in IONpath’s Accused Products,

 6   Fluidigm contends that the element is, at a minimum, present under the doctrine of equivalents as

 7   any differences are insubstantial. Fluidigm expressly reserves the right to supplement these

 8   Contentions and Exemplary Support in the event that IONpath alleges that any claim limitation is

 9   not literally present in the Accused Products.” See, e.g., Dkt. No. 114-4 [Fluidigm’s Infring.

10   Contentions Appendix A regarding the ʼ386 patent] at 2; Dkt. No. 114-5 [Fluidigm’s Infring.

11   Contentions Appendix A regarding the ʼ698 patent] at 2.

12          On February 11, 2020, IONpath wrote to Fluidigm to identify a number of deficiencies in

13   Fluidigm’s infringement contentions, including its failure to provide substantive DOE contentions

14   on a limitation-by-limitation basis. After a meet-and-confer process in which IONpath pressed

15   Fluidigm to comply with the Patent Local Rules, Fluidigm sought permission from the Court to

16   amend its contentions; IONpath did not oppose Fluidigm’s request. See Dkt. No. 50 [Stipulation

17   and Proposed Order to Extend Certain Deadlines]. The Court approved, but noted: “Patent owner is

18   warned, however, that future amendment will be governed strictly by Patent Local Rule 3-6’s good

19   cause standard. Having enjoyed one free amendment already, further leave will not be lightly

20   granted.” Dkt. No. 53 [Order Granting Stipulated Extension and Continuance].

21          On February 24, 2020, Fluidigm served its Supplemental Infringement Contentions. See

22   Gooch Decl., Ex. 6 [Am. Infring. Contentions Cover Pleading]. Fluidigm disclosed a doctrine of

23   equivalents theory for the claim limitations that require “vaporization, ionization and atomization”

24   in the ’386 and ’698 patents. See Gooch Decl., Ex. 7 [Am. Infring. Contentions Appendix A (’386

25   patent)] at 19-20, 24, 29-30, 33-34, 39, 41; Gooch Decl., Ex. 8 [Am. Infring. Contentions Appendix

26   C (’698 patent)] at 18, 20, 24 (same). Fluidigm did not articulate a DOE theory for the other claim

27

28
                                                     -4-
     Case No. 3:19-cv-05639-WHA                            DEFENDANT’S MOTION TO PRECLUDE AND/OR
                                                                    STRIKE AND FOR SANCTIONS FOR
                                                                         VIOLATION OF ADR RULE 7-4
         Case 3:19-cv-05639-WHA Document 165 Filed 11/25/20 Page 8 of 17




 1   limitations. Gooch Decl., Exs. 7-8. Neither Fluidigm’s original nor amended (operative)

 2   infringement contentions included any infringement theory under Section 112(6). Id.

 3         B.      IonPath Disclosed Its Confidential Settlement Statement To Fluidigm As Part Of
                   A Court-Ordered Settlement Process.
 4

 5          This Court referred the present action to Magistrate Judge Laurel Beeler for a settlement

 6   conference. Dkt. No. 71. Judge Beeler issued a Notice and Order Regarding Settlement Conference.

 7   Dkt. No. 81. That Order outlined the requirements for the parties’ exchanged settlement statements.

 8   Id. at 3-5. It also specifically required: “[c]ounsel must provide a copy of this order to all

 9   participating parties. Counsel must review Northern District of California ADR Local Rule 7,

10   available at http://www.adr.cand.uscourts.gov.” Id. at 6. Fluidigm and its counsel had also signed

11   and filed with the Court a certification confirming that they had “Read the handbook entitled

12   ‘Alternative Dispute Resolution Procedures Handbook.’” Dkt. No. 41. The Handbook specifically

13   outlines the confidentiality of settlement conferences and directly cites ADR Local Rule 7-4. See

14   ADR Handbook at 10.

15          Pursuant to Judge Beeler’s Order, the parties exchanged confidential settlement conference

16   statements on May 19, 2020. On its face, IONpath’s Statement was labeled “Defendant IONpath,

17   Inc.’s Exchanged Settlement Statement.”3 The statement was also prominently marked “FOR

18   SETTLEMENT PURPOSES ONLY SUBJECT TO FRE 408 AND PARTIES’ 408+ AND

19   CONFIDENTIALITY AGREEMENT.” 4

20          The parties then attended the settlement conference remotely on May 26, 2020. Dkt. No. 84.

21   The case did not settle.

22

23
     3
24     Pursuant to ADR Local Rule 7-4, IONpath does not attach its Statement to this submission, nor
     will it describe the content of the statement. IONpath has not agreed, and does not agree, to waive
25   the protections guaranteed under Rule 7-4.
     4
26    The parties had separately entered into a Rule 408+ and Confidentiality Agreement” that further
     prohibited the disclosure and use of confidential settlement information. Gooch Decl., Ex. 5 [408+
27   And Confidentiality Agreement] (providing that confidential information can be used solely for the
     purpose of the parties’ discussions and not for any other purpose).
28
                                                    -5-
     Case No. 3:19-cv-05639-WHA                           DEFENDANT’S MOTION TO PRECLUDE AND/OR
                                                                   STRIKE AND FOR SANCTIONS FOR
                                                                        VIOLATION OF ADR RULE 7-4
         Case 3:19-cv-05639-WHA Document 165 Filed 11/25/20 Page 9 of 17




 1         C.      Dr. Hieftje Relied On IONpath’s Settlement Statement In Forming His
                   Opinions—Opinions That Included New Infringement Theories Never
 2                 Previously Disclosed.
 3          On July 27, 2020, Fluidigm served its burden of proof expert report for the showdown

 4   proceedings.5 At that point, Fluidigm had not received any written or deposition discovery from

 5   IONpath on its non-infringement contentions. Because Fluidigm did not serve any interrogatories

 6   or requests for admission in this case until June 30, 2020, IONpath’s responses relating to its non-

 7   infringement contentions were not even initially due until after Dr. Hieftje’s opening report on

 8   infringement was served. Gooch Decl., ¶ 3. Fluidigm did not even ask for deposition dates of any

 9   witness until July 24, 2020 (one business day before Dr. Hieftje’s opening report was due). Gooch

10   Decl., ¶ 4. Thus, Fluidigm had no factual testimony from IONpath that would shed light on the

11   likely infringement disputes. And, and under the case schedule, IONpath’s claim construction brief

12   was not due until July 30—after opening reports. As a result, at the time of Dr. Hieftje’s

13   infringement report, the only source of IONPath’s non-infringement contentions was the IONPath

14   Statement.

15          In his opening burden of proof report on infringement, Dr. Hieftje opined on literal and DOE

16   infringement for each and every limitation of the showdown claims. In addition, Dr. Hieftje’s

17   infringement report disclosed, for the first time, page upon page of infringement analysis purporting

18   to apply Section 112(6) to the “first device to” and “second device to” limitations, including lengthy

19   opinions with respect to structural equivalents theories that were never disclosed. Gooch Decl., Ex.

20   3 [Hieftje Rep.] ¶¶ 158-179 and 195-202. Those DOE theories and infringement contentions

21   applying Section 112(6) had never previously been presented or disclosed by Fluidigm in this case.

22

23

24

25
     5
26     To promote an orderly process for expert discovery relating to the showdown claims specifically,
     the parties agreed to exchange burden of proof expert reports relating to direct infringement and
27   invalidity of the showdown claims on July 27, 2020, and rebuttal expert reports limited to those
     issues on August 10, 2020. Dkt. No. 86 at 5.
28
                                                     -6-
     Case No. 3:19-cv-05639-WHA                            DEFENDANT’S MOTION TO PRECLUDE AND/OR
                                                                    STRIKE AND FOR SANCTIONS FOR
                                                                         VIOLATION OF ADR RULE 7-4
         Case 3:19-cv-05639-WHA Document 165 Filed 11/25/20 Page 10 of 17




 1          D.     The Court Ruled On Fluidigm’s Untimely And Undisclosed Theories, But
                   Neither The Court Nor IONPath Had The Benefit Of Dr. Hieftje’s Deposition.
 2

 3          IONpath previously moved to strike certain portions of Dr. Hieftje’s expert report opining

 4   on claim construction and undisclosed theories of infringement under DOE and Section 112(6). Dkt.

 5   No. 114. The Court issued an Order granting-in-part and denying-in-part IONpath’s motion to strike

 6   Dr. Hieftje’s expert report. Dkt. No. 128. In the part of the Order relevant here, the Court held that

 7   the Patent Local Rules require that “[o]perative infringement or invalidity contentions must include

 8   any such contingent contentions and the disclosing party must move to amend at the earliest

 9   reasonable opportunity after receiving the opposing party’s claim construction disclosure.” Id. The

10   Court noted that “[h]ad patent owner timely disclosed its new theories in its infringement

11   contentions, IONpath could have spent that time investigating the new theories, taking discovery,

12   preparing responses, and developing invalidity arguments within the new claim scope.” Id. at 9. The

13   Court characterized Fluidigm’s actions (or lack of action) as “neglect,” but permitted amendment

14   of contentions to include the challenged doctrine of equivalents contentions and theories of

15   infringement under Section 112(6). The basis for the Court’s ruling was essentially that there was

16   time to address the new theories due to unrelated extensions in the schedule required by IONpath’s

17   expert’s family health emergency. Id. at 10.

18          On August 31, 2020, Fluidigm served its Second Amended Infringement Contentions

19   pursuant to the Court’s Order. The changes included there reflect the new theories that appeared for

20   the first time in Dr. Hieftje’s infringement report, for which he had been provided, reviewed, and

21   relied upon IONpath’s Statement.6 On the same day, Fluidigm also served an Amended

22   infringement report from Dr. Hieftje. That report removed claim construction opinions stricken by

23   the Court’s Order and not relevant here; it was otherwise materially identical to Dr. Hieftje’s original

24   report and thus included the new theories (Paragraphs 69, 82, 125, 137, 158-179, and 195-202 in

25

26

27   6
       Fluidigm also removed references to the ’104 patent, which the parties had jointly stipulated to
     the dismissal of without prejudice. Dkt. No. 106
28
                                                      -7-
     Case No. 3:19-cv-05639-WHA                             DEFENDANT’S MOTION TO PRECLUDE AND/OR
                                                                     STRIKE AND FOR SANCTIONS FOR
                                                                          VIOLATION OF ADR RULE 7-4
         Case 3:19-cv-05639-WHA Document 165 Filed 11/25/20 Page 11 of 17




 1   full, and the portions of paragraphs 70, 126, 138, 149, 153, 194, 204 that relate to DOE) that

 2   appeared for the first time after Dr. Hieftje reviewed the IONpath Statement.

 3          E.     At His Deposition, Dr. Hieftje Admitted That He “Reviewed and Relied Upon”
                   IONpath’s Statement In Forming His Opinions.
 4

 5          IONpath deposed Dr. Hieftje on November 11 and 12, 2020. 7 At his deposition, Dr. Hieftje

 6   testified that, in connection with his expert reports, he not only reviewed IONpath’s settlement

 7   statement “in detail,” but affirmatively relied upon it in forming his expert opinions in this case.

 8   Gooch Decl., Ex. 1 [11/11/20 Hieftje Dep.] at 30:18-31:4. 8

 9   III.   ARGUMENT

10          A.     Fluidigm Violated ADR Local Rule 7-4.

11          “[T]he ADR Local Rules were drafted with the intent of protecting the confidentiality of
12   mediation communications, like ENE communications, to the maximum extent possible.” Jones v.
13   Metro. Life Ins. Co., No. C-08-03971-JW DMR, 2010 WL 4055928, at *11 (N.D. Cal. Oct. 15,
14   2010); see also Simonelli v. Univ. of California-Berkeley, No. C 02-1107 JL, 2008 WL 11428249,
15   at *8 (N.D. Cal. Feb. 14, 2008), aff’d sub nom. Simonelli v. Univ. of Cal. at Berkeley, 338 F. App’x
16   673 (9th Cir. 2009) (“[T]his court’s ADR Local Rules codify the policy of maintaining
17   confidentiality of settlement discussions.”). Consistent with that principle, ADR Local Rule 7-4
18
     7
19     Dr. Hieftje’s deposition was delayed multiple times, including because (1) the deposition of Dr.
     Winograd, IONpath’s expert, was delayed due to a family medical emergency and Fluidigm did not
20   want Dr. Hieftje’s deposition to proceed meaningfully in advance of Dr. Winograd’s; (2) after the
     Court permitted Fluidigm to amend its infringement contentions, IONpath was permitted to amend
21   its invalidity contentions and submit a supplemental invalidity expert report in response, and
     Fluidigm served a supplemental rebuttal report, all of which resulted in additional delay of the expert
22   depositions; and (3) just before Dr. Hieftje was finally scheduled to be deposed, he showed
23   symptoms consistent with COVID and his deposition was delayed again. See Gooch Decl., ¶ 2; Dkt.
     No. 147.
24   8
      Each of Dr. Hieftje’s other expert reports also confirmed that he considered IONpath’s Statement.
25   Dr. Hieftje’s August 31 Amended Expert Report (which withdrew improper claim construction
     opinions that were stricken by the Court) included the same reference. So did Dr. Hieftje’s August
26   11, 2020 expert report regarding non-invalidity and Dr. Hieftje’s October 15, 2020 supplemental
     report on non-invalidity (which followed Fluidigm’s assertion of the new theories and IONpath’s
27   amended invalidity theories in response). Gooch Decl., Ex. 3 [Hieftje Rebuttal Rep.] ¶ 5. Id., Ex. 4
     [Hieftje Suppl. Rep.] ¶ 5.
28
                                                      -8-
     Case No. 3:19-cv-05639-WHA                             DEFENDANT’S MOTION TO PRECLUDE AND/OR
                                                                     STRIKE AND FOR SANCTIONS FOR
                                                                          VIOLATION OF ADR RULE 7-4
         Case 3:19-cv-05639-WHA Document 165 Filed 11/25/20 Page 12 of 17




 1   specifically mandates that written settlement statements are treated as confidential, and cannot be

 2   used for any purpose in the case:

 3            7-4.   Settlement Conference Confidentiality

 4            (a)    Confidential Treatment. Except as provided by a case-specific order entered
                     in advance of the settlement conference or in subdivision (b) of this local
 5                   rule, this Court, the settlement Judge, all counsel and parties, and any other
                     persons attending the settlement conference shall treat as “confidential
 6
                     information” the contents of any written settlement conference
 7                   statements, anything that was said, any position taken, and any view of the
                     merits of the case expressed by any participant in connection with any
 8                   settlement conference. “Confidential information” shall not be:
 9                   (1)     Disclosed to anyone not involved in the litigation;
10                   (2)     Disclosed to the assigned Judge; or
11
                     (3)     Used for any purpose, including impeachment, in any pending or
12                           future proceeding in this Court.

13   ADR L.R. 7-4 (a). The rule also outlines “Limited Exceptions to Confidentiality,” none of which

14   apply here. ADR L.R. 7-4 (b).

15             By providing Dr. Hieftje IONpath’s Statement and permitting him to rely on it in forming

16   his opinions, Fluidigm violated ADR Local Rule 7-4.

17            B.     The Court Should Order Relief To Address Fluidigm’s Rules Violation.

18             “[T]here is well-established judicial policy protecting the confidentiality of the settlement

19   process. The judicial system encourages the resolution of disputes by mediation and settlement. It

20   is axiomatic that the assurance of confidentiality for communications made during the course of

21   settlement negotiations is a critical component of the process. Particularly, in the event that

22   settlement discussions do not resolve the dispute, the parties must be able to litigate their claims in

23   the courtroom without the pall-like presence of confidential negotiation statements influencing the

24   arguments.” In re Student Fin. Corp., 2007 WL 4643881, at *1. Here, the Court should remedy

25   Fluidigm’s violation of these basic principles, expressly embodied in this Court’s rules and orders,

26   and cure the ongoing prejudice to IONpath with three orders. 9

27
     9
28       It is beyond question that the Court has the authority to award the relief requested. See, e.g., Fed.
                                                        -9-
     Case No. 3:19-cv-05639-WHA                               DEFENDANT’S MOTION TO PRECLUDE AND/OR
                                                                       STRIKE AND FOR SANCTIONS FOR
                                                                            VIOLATION OF ADR RULE 7-4
       Case 3:19-cv-05639-WHA Document 165 Filed 11/25/20 Page 13 of 17




 1           First, the Court should preclude Fluidigm from relying on Dr. Hieftje’s testimony or

 2   opinions in any way in this matter. Despite this district’s clear rules protecting confidential

 3   settlement statements, and the acknowledgements Fluidigm and its counsel must and did make that

 4   they have read those rules, Fluidigm nevertheless provided IONpath’s confidential Statement to its

 5   expert. See Gooch Decl., Ex. 1 [Hieftje Dep.] at 30:23-31:4 (“Q. So the other documents that are

 6   listed here, did you review those in detail? A. Yes. Of course there’s a generic catchall at the end:

 7   ‘Various public documents. . . .’ So - - but otherwise, yes I looked at them in detail.”). Fluidigm

 8   then double downed and had its expert consider and rely on IONpath’s confidential Statement.

 9         Q. And then you see the next bullet is [as read]: “Defendant IONpath’s Exchanged
           Settlement Statement, dated May 19, 2020.” Is that something that you reviewed and
10         relied upon in forming your opinions in this case?
11         A. Yes, it is.

12   Gooch Decl., Ex. 1 [11/11/20 Hieftje Dep.] at 34:25-35:7.

13           Dr. Hieftje’s sworn testimony establishes that his opinions are irretrievably tainted by

14   improper reliance on IONpath’s Statement in violation of the well-established rules. And Fluidigm

15   alone is to blame. It is simply not possible to unring the bell and sort out which of Dr. Hieftje’s

16   opinions he based on IONpath’s Statement and which he did not. See, e.g., Irwin Seating, 2006 WL

17   3446584, at *3-4 (explaining that “[t]he extent of the damage done in terms of how much these

18

19   R. Civ. P. 16(f)(1) (“[T]he court may issue any just orders . . . if a party or its attorney . . . fails to
     obey a scheduling or other pretrial order. Instead of or in addition to any other sanction, the court
20   must order the party, its attorney, or both to pay the reasonable expenses—including attorney’s
21   fees—incurred because of any noncompliance with this rule”); Local Rule 1-4 (“Failure by counsel
     or a party to comply with any duly promulgated local rule or any Federal Rule may be a ground for
22   imposition of any authorized sanction.”); Hendrix v. Aranas, 788 F. App’x 487, 488 (9th Cir. 2019)
     (“We have repeatedly upheld the imposition of [] sanction[s] . . . for failure to comply with pretrial
23   procedures mandated by local rules and court orders.”); Atchison, Topeka & Sante Fe Ry. Co. v.
     Hercules, Inc., 146 F.3d 1071, 1074 (9th Cir. 1998) (“[i]t is well established that district courts have
24   inherent power to control their dockets and may impose sanctions . . . in the exercise of that
25   discretion.”); see also Roadway Express, Inc. v. Piper, 447 U.S. 752, 764-65 (1980) (“The inherent
     powers of federal courts are those which are necessary to the exercise of all others” including those
26   “which a judge must have and exercise in protecting the due and orderly administration of justice
     and in maintaining the authority and dignity of the court.”); Chambers v. Nasco, Inc., 501 U.S. 32,
27   44–45, (1991) (“[a] primary aspect of [a court's] discretion [under its inherent powers] is the ability
     to fashion an appropriate sanction for conduct which abuses the judicial process”).
28
                                                       - 10 -
     Case No. 3:19-cv-05639-WHA                                 DEFENDANT’S MOTION TO PRECLUDE AND/OR
                                                                         STRIKE AND FOR SANCTIONS FOR
                                                                              VIOLATION OF ADR RULE 7-4
       Case 3:19-cv-05639-WHA Document 165 Filed 11/25/20 Page 14 of 17




 1   mediation briefs and the highlighted documents affected the experts, again consciously or

 2   unconsciously, in shaping their approaches and their opinions, is not truly knowable nor easily

 3   remediable,” and “[t]he bell has been rung” and “there are simply some things that cannot be

 4   forgotten once they are learned”). Nor should it be IONpath’s or the Court’s job to do so. Instead,

 5   the Court should take Dr. Hieftje’s reports and sworn testimony at their word: Dr. Hieftje considered

 6   and relied on IONpath’s protected statement. As such, his opinions and reports in this matter are

 7   infected, and the only cure is to preclude Fluidigm from relying on Dr. Hieftje or his opinions in

 8   any way. See id. at *4 (“Where this situation arises from a clear violation of the court’s order and

 9   the settlement privilege generally, it is the plaintiff that must bear the brunt of the resolution.”); see

10   also In re Student Finance Corp., 2007 WL 4643881, at *1 (“Regardless of any effect of the content,

11   the courts must remain blind to any confidential statements made during the course of settlement

12   negotiations, particularly where the parties have guaranteed non-disclosure and confidentiality in

13   an agreement. . . . Plaintiffs have introduced to the adjudicative process matters that are supposed

14   to be shielded from the Court.”).

15         At a very minimum, the Court should strike those paragraphs from Dr. Hieftje’s expert report

16   that rely on obviously new theories and information that were introduced into this case only after

17   Dr. Hieftje improperly reviewed and relied upon IONpath’s protected settlement statement. These

18   theories were not present in Fluidigm’s February infringement contentions and appeared for the first

19   time in the opening report of Dr. Hieftje, armed with IONpath’s Statement. Thus, to the extent there

20   is any requirement that IONpath or the Court try to deduce which of Dr. Hieftje’s opinions were

21   tainted consciously or subconsciously by improper exposure to IONpath’s Statement (there is not),

22   the timeline suggests that at least these new theories qualify. The ADR Local Rules and Patent Local

23   Rules serve to create fairness and efficiency in this process, and the violation of the ordered

24   sequencing gave Fluidigm an unjust and ill-gotten advantage. Fluidigm gave its expert early access

25   to IONpath’s arguments (presented in the settlement context with the understanding they would

26   never be used in the litigation), and that unfair advantage should be remedied.

27

28
                                                       - 11 -
     Case No. 3:19-cv-05639-WHA                                 DEFENDANT’S MOTION TO PRECLUDE AND/OR
                                                                         STRIKE AND FOR SANCTIONS FOR
                                                                              VIOLATION OF ADR RULE 7-4
       Case 3:19-cv-05639-WHA Document 165 Filed 11/25/20 Page 15 of 17




 1          Second, the Court should strike Fluidigm’s Second Amended Infringement Contentions that

 2   incorporates theories and information that Fluidigm was allowed to include only because the Court

 3   allowed Fluidigm to update its infringement contentions and make them commensurate with Dr.

 4   Hieftje’s report. The Court has already found those theories did not appear in Fluidigm’s operative

 5   infringement contentions before Dr. Hieftje’s report. The Court only permitted Fluidigm to add

 6   them after Dr. Hieftje—armed with IONpath’s Statement—offered those theories in his report. Dkt.

 7   No. 128. Thus, the relevant portions of Fluidigm’s Second Amended Contentions should be stricken

 8   for the same reasons as explained above in connection with Dr. Hieftje’s report. Fluidigm’s

 9   contentions should be “reset” to its First Amended Infringement Contentions, which were operative

10   at the time Dr. Hieftje submitted his report.

11          Third, the Court has the discretion to craft any monetary and non-monetary relief or sanction

12   that is tailored to address the violation. IONpath respectfully submits that such relief should include

13   any fees and costs related to IONpath’s responses to Dr. Hieftje’s improper opinions, whether in

14   motions, expert reports, depositions, or otherwise. At a minimum, such relief should include

15   reimbursement of IONpath’s attorney fees and expenses associated with the new infringement

16   theories that Dr. Hieftje injected into the case with his improper expert report, e.g., the fees and

17   expenses for IONpath’s motion to strike (Dkt. No. 114) and related supplemental contentions and

18   expert report, and for this motion as well as any fees and expenses that may be imposed on Fluidigm

19   for additional work that IONpath may have to undertake as a result of Fluidigm’s breach of the

20   foundational rules that govern settlement conferences before this Court. See, e.g., Tokerud, 25 F.

21   App’x at 586 (district court should address the issue of monetary sanctions based on defendants’

22   disclosure of mediation documents to their experts).

23   IV.   CONCLUSION

24          The Court should issue an order (1) precluding Fluidigm’s reliance on Dr. Hieftje’s
25   testimony or opinions in any way in this matter, or, at a minimum, precluding and/or striking
26   relevant portions of the Amended Expert Report of Dr. Hieftje; (2) striking the corresponding,
27   relevant portions of Fluidigm’s Second Amended Disclosure of Asserted Claims and Infringement
28
                                                     - 12 -
     Case No. 3:19-cv-05639-WHA                               DEFENDANT’S MOTION TO PRECLUDE AND/OR
                                                                       STRIKE AND FOR SANCTIONS FOR
                                                                            VIOLATION OF ADR RULE 7-4
       Case 3:19-cv-05639-WHA Document 165 Filed 11/25/20 Page 16 of 17




 1   Contentions under Patent Local Rule 3-1; and (3) granting such other monetary and non-monetary

 2   sanctions as the Court deems appropriate. IONpath also requests that the Court order Fluidigm to

 3   certify that it has not disclosed IONpath’s settlement statement to any other expert, consultant, or

 4   witness or otherwise used any settlement materials or information in the litigation.

 5

 6   Dated: November 25, 2020                            WILMER CUTLER PICKERING,
                                                          HALE AND DORR LLP
 7

 8                                                       By:      /s/ Sonal N. Mehta
                                                                 SONAL N. MEHTA
 9                                                               OMAR A. KHAN
                                                                 JOSEPH TAYLOR GOOCH
10                                                               JOSHUA D. FURMAN

11                                                       Attorneys for Defendant IONpath, Inc.

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    - 13 -
     Case No. 3:19-cv-05639-WHA                              DEFENDANT’S MOTION TO PRECLUDE AND/OR
                                                                      STRIKE AND FOR SANCTIONS FOR
                                                                           VIOLATION OF ADR RULE 7-4
       Case 3:19-cv-05639-WHA Document 165 Filed 11/25/20 Page 17 of 17




 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on November 25, 2020, a true and correct copy of the above and

 3   foregoing Document has been served by electronic mail upon all counsel of record.

 4   Dated: November 25, 2020                         By:      /s/ Sonal N. Mehta

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                  - 14 -
     Case No. 3:19-cv-05639-WHA                            DEFENDANT’S MOTION TO PRECLUDE AND/OR
                                                                    STRIKE AND FOR SANCTIONS FOR
                                                                         VIOLATION OF ADR RULE 7-4
